            Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 1 of 46




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GABRIELLE DEARDORFF, BRYAN                     :
OTERI, CAROLINE & CO MEDIA LLC,                :
d/b/a SAVVY MAIN LINE,                         :
MONICA D’ANTONIO, ELAINE                       :
HANNOCK, KAREN HAYMAN,                         :
ZAK HUTCHINSON, and ELIZABETH C.               :
BROOKS,                                        :    NO.
                                               :
                               Plaintiffs      :
       v.                                      :
                                               :
JOSEPH C. GALE, Individually and in            :
His Official Capacity as Commissioner of       :
Montgomery County, PA; and FRIENDS             :
OF JOE GALE,                                   :
                            Defendants         :

                                             COMPLAINT

       COME NOW, Plaintiffs Gabrielle Deardorff, Bryan Oteri, Caroline & Co Media LLC d/b/a

SAVVY Mainline LLC, Monica D’Antonio, Elaine Hannock, Karen Hayman, Zak Hutchinson,

and Elizabeth C. Brooks and state as their Complaint for Relief:

                                            INTRODUCTION

       1.      Defendant Joseph C. Gale (“Gale” or “Commissioner Gale”) is an elected official,

having served as a Commissioner of Montgomery County, PA since 2015.

       2.      Gale was elected as a Commissioner of Montgomery County in November of 2015

and sworn into office in January 2016.

       3.      Thereafter, Gale was re-elected in November of 2019 and sworn into office for a

second term in January 2020.

       4.      During his time as Commissioner, Gale has maintained a number of social media

accounts, including, but not limited to, a Facebook page, a Twitter account, and an Instagram

account, where he regularly communicates information regarding official government business and
             Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 2 of 46




policy to his followers and invites comments.

       5.      Gale has frequently used these accounts to express his own views regarding

political, governmental, and, most recently, social issues.

       6.      However, in a blatant effort to chill speech and suppress what has become regular

opposition or dissent to his views, Defendants have excluded or blocked a number of users,

including Plaintiffs, from access to his social media accounts, merely because Defendants disagree

with the viewpoints these users have expressed. Defendants have also removed comments and

dialogue, expressing viewpoints that he personally finds objectionable, preventing other

Montgomery County residents and social media users from full consumption and viewing of that

dialogue.

       7.      Defendants have not only engaged in impermissible viewpoint discrimination by

blocking users from these social media accounts, they have also deprived any individual visiting

these pages of their right to read the speech of the dissenters who have been blocked.

       8.      These practices are entirely unconstitutional under the First Amendment to the

United States Constitution and Article I, Section 7 of the Pennsylvania Constitution.

       9.      Plaintiffs, therefore, file this lawsuit to restore their constitutional rights, redress

Defendants’ blatant violation of them, and order Defendants to restore their access and to ensure

that the platform for free speech and recognition that he created remains available to all.

       10.     To be clear, there can be no question that Gale has an unfettered, unencumbered

right to express his own viewpoints. This lawsuit does not seek to change that. It simply demands

that Defendants extend the same protection to those individuals who enjoy the same exact rights,

and to immediately cease their own actions to abridge them.

                                          THE PARTIES

       11.     Plaintiff Gabrielle Deardorff is an adult individual who resides in Limerick
             Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 3 of 46




Township, Montgomery County, PA.

       12.     At all times relevant to the allegations in this Complaint, Plaintiff Deardorff was,

and continues to be, a resident of Montgomery County and was, and continues to be, similarly a

constituent of Commissioner Gale.

       13.     Plaintiff Deardorff operates a Facebook account at facebook.com/abby.a.deardorff,

a Twitter account under the handle @gabriellemaryrn, and/or an Instagram account under the

handle @gabriellemaryrn.

       14.     Plaintiff Bryan Oteri is an adult individual who resides in Lower Gwynedd

Township, Montgomery County, PA.

       15.     At all times relevant to the allegations in this Complaint, Plaintiff Oteri was, and

continues to be, a resident of Montgomery County and was, and continues to be, similarly a

constituent of Commissioner Gale.

       16.     Plaintiff Oteri maintains a Twitter account under the handle @OT_b1, and an

Instagram account under the handle @ohhhhhteeeee.

       17.     Plaintiff Caroline & Co Media LLC d/b/a SAVVY Mainline LLC (“SAVVY”) is a

Pennsylvania registered limited liability company with a principal place of business located in

Tredyffrin Township, Chester County, PA.

       18.     SAVVY is a monthly online publication that regularly reports on events, activities,

news items, and other items of interest in Montgomery County and the Main Line of Philadelphia.

A substantial portion of the subscriber base and readership that Plaintiff SAVVY publishes to

resides in Montgomery County.

       19.     Plaintiff SAVVY maintains a Facebook account at facebook.com/SAVVY-Main-

Line-6522991115682367/, a Twitter account under the handle @SAVVYMainLine, and/or an

Instagram account under the handle @savvymainline.
             Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 4 of 46




       20.     Plaintiff Monica D’Antonio is an adult individual who resides in West Norriton

Township, Montgomery County, PA.

       21.     Plaintiff D’Antonio is Associate Professor of English at Montgomery County

Community College and serves as a member of the Norristown Area School Board. She also

serves on the West Norriton Human Relations Commission.

       22.     At all times relevant to the allegations in this Complaint, Plaintiff D’Antonio was,

and continues to be, a resident of Montgomery County and was, and continues to be, similarly a

constituent of Commissioner Gale.

       23.     Plaintiff     D’Antonio       maintains       a      Facebook        account       at

facebook.com/monica.dantonio.98, a Twitter account under the handle @monica_dantonio, and an

Instagram account under the handle @monicadantonio15.

       24.     Plaintiff Elaine Hannock is an adult individual residing in Marlborough Township,

Montgomery County, Pennsylvania.

       25.     At all times relevant to the allegations in this Complaint, Plaintiff Hannock was,

and continues to be, a resident of Montgomery County and was, and continues to be, similarly a

constituent of Commissioner Gale.

       26.     Plaintiff Hannock maintains a Facebook account at facebook.com/Elaine.hannock,

and a Twitter account under the handle @jewesss.

       27.     Plaintiff Karen Hayman is an adult individual residing in West Norriton Township,

Montgomery County, Pennsylvania.

       28.     At all times relevant to the allegations in this Complaint, Plaintiff Hayman was, and

continues to be, a resident of Montgomery County and was, and continues to be, similarly a

constituent of Commissioner Gale.
             Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 5 of 46




       29.     Plaintiff Hayman maintains a Twitter account under the handle @karenmhayman.

       30.     Plaintiff Zak Hutchinson is an adult individual residing in Upper Moreland

Township, Montgomery County, PA.

       31.     At all times relevant to the allegations in this Complaint, Plaintiff Hutchinson was,

and continues to be, a resident of Montgomery County and was, and continues to be, similarly a

constituent of Commissioner Gale.

       32.     Plaintiff Hutchinson maintains a Facebook account at facebook.com/zhutch87, a

Twitter account under the handle @simp_for_marx, and an Instagram account under the handle

@koopertrooper87.

       33.     Plaintiff Elizabeth C. Brooks is an adult individual residing in Wyndmoor,

Springfield Township, Montgomery County, PA.

       34.     At all times relevant to the allegations in this Complaint, Plaintiff Brooks was, and

continues to be, a resident of Montgomery County and was, and continues to be, similarly a

constituent of Commissioner Gale.

       35.     Plaintiff Brooks also maintains a place of business in Wyndmoor, Springfield

Township, Montgomery County.

       36.     Plaintiff Brooks maintains a Facebook account at facebook.com/Elizabeth.Brooks, a

Twitter account under the handle @LizBrooksIBCLC, and/or an Instagram account under the

handle @ecbrks.

       37.     Defendant Joseph C. Gale is an elected Commissioner of Montgomery County, PA,

and in his official capacity has a principal place of business at One Montgomery Plaza,

Norristown, PA 19401.

       38.     Defendant Friends of Joe Gale (“Friends”) is an organization that assists Defendant
              Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 6 of 46




in the operation and maintenance of his social media accounts and has a principle place of business

at 628 Launfall Road, Plymouth Meeting, PA 19462.

        39.     At all times relevant to the Complaint, upon information and belief, Defendant Gale

and/or Defendant Friends, in their official capacities, maintained the Facebook, Twitter, and

Instagram profiles described infra paragraphs 78-116 herein.

        40.     At all times relevant to the allegations made in this Complaint, Commissioner Gale

and Friends acted under color of state law and therefore are subject to liability under 42 U.S.C. §

1983.

                                    JURISDICTION AND VENUE

        41.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, 28 U.S.C.

§ 2201-2202, and 28 U.S.C. § 1367.

        42.     Venue is proper in this district court under 28 U.S.C. § 1391(b)(1), as

Commissioner Gale is a resident of this judicial district and all Defendants are residents of the state

in which the District is located.

        43.     In addition, venue is proper in this district court under 28 U.S.C. § 1391(b)(2), as a

substantial part of the events giving rise to this claim occurred in this District.

                                    FACTUAL ALLEGATIONS

        A.      The Use of Social Media Accounts

                1.      Twitter

        44.     Plaintiffs repeat the allegations previously set forth in this Complaint and

incorporate them as though fully stated herein.

        45.     Twitter is a social media platform with more than 300 million active users

worldwide, including more than 100 million who use the service on a daily basis.

        46.     The platform allows “users” to publish short updates or messages of no more than
             Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 7 of 46




280 characters called “tweets,” to “Retweet” or republish tweets uploaded or sent by other users,

and to respond to the tweets of other users or the responses of tweets by other users.

       47.     Tweets can, and often do, also include photographs, videos, links, or other content

in addition to the 280-character limit.

       48.     A person or entity becomes a Twitter “user” by creating an account on the platform.

Each user selects a “handle,” which is the manner in which the username is presented on the

platform. Each Twitter handle begins with an “@” character, normally followed by a series of

letters and/or numbers selected by the user.

       49.     Any time a user posts a Tweet, they are collected and aggregated together under the

user’s individual Twitter account known as a “Timeline.” All of a user’s tweets are displayed in

reverse chronological order, with the most recent tweets appearing at the top of the Timeline.

       50.     A user’s Twitter page also contains information that identifies the individual or

entity that tweets from or operates the account. The page may also include a biographical or other

description of the user, a photograph or photographs of the user, the location from where the user

established the account or chooses to be physically located in, and a collection of media, including

but not limited to files, photographs, and videos, that the user has Tweeted or posted about.

       51.     Any user who is able to view another public user’s Twitter page is also able to view

the other user’s Timeline.

       52.     A user may also elect to “Follow” another user. This places all of the other user’s

Tweets, and tweets of any other users that the individual user has elected to follow, into a separate

collection of tweets by other users called a “Feed.”

       53.     Twitter also aggregates any replies and retweets into a separate section of the user’s

profile called “Tweets & replies.” From this section, a user can view any other public user’s

tweets, replies, and retweets created by the user.
             Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 8 of 46




       54.     A user may also “like” a tweet sent by another user by clicking on a heart icon

depicted directly below an individual tweet. All tweets that a user has liked are displayed in a

separate section of the user’s Twitter profile under the heading “Likes.”

       55.     By default, a Twitter profile is public and available for viewing for anyone on the

platform. However, a user may decide to limit who is able to see and interact with their tweets by

“protecting” their Twitter profile or tweets. Any tweets that are protected are not available for

viewing for public users, and instead are viewable only by a select group of users who the user has

permitted to view his, her, or its content.

       56.     A Twitter user also has the ability to “block” another user from having any access

to the user’s profile. A user who is blocked from the tweets of another user is prevented from

seeing any tweets, replies, retweets, media, likes, or other content published to the user’s Twitter

account. The blocked user is also prevented from even seeing the user’s Twitter profile on the

platform, and cannot use the platform to otherwise search for the user’s tweets.

       57.     If a user has been blocked from access to another user’s tweets or profile, the user

will see a message indicating that he/she/it has been blocked from following the other user’s

Twitter account and viewing tweets associated with it.

               2.      Facebook

       58.     Facebook is a social media platform that permits individuals or entities to post

messages, updates, content, and other media to individual accounts for viewing by others.

       59.     Facebook also allows frequent interaction by individual users with other Facebook

accounts.

       60.     In order to access Facebook, an individual must first create a Facebook “profile,”

where the person can choose to share information about themselves, their interests, hometown,
              Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 9 of 46




work and leisure pursuits, and/or updates.

        61.     Following the creation of a Facebook profile, an individual may then create a

Facebook “Page,” which is often used by businesses, organizations, nonprofits, and, of particular

relevance to this case, public figures and elected officials.

        62.     Pages are often used by public figures and elected officials to connect with their

constituents and to provide information relating to official government business, policymaking,

constituent services, or appearances in the area. These pieces of content or information are known

as individual “posts.”

        63.     The person, or persons, who regularly publish posts to a Facebook page and

maintain the same are known as “Administrators.”

        64.     The default setting for a Facebook page is for it to be publicly available, so that

anyone with a Facebook account can have access to it and see the content posted. However, a

Page administrator can choose to limit access to a Facebook page only to those who he or she

invites to see the content posted. If access is limited, information shared on the page can be seen

only by those who have been expressly granted access by the Administrator.

        65.     In order to interact with a Facebook page, an Administrator may and often does

choose to allow other Facebook profiles to “Like” or “Comment” upon one or more posts to the

Page.

        66.     An administrator may also block an individual Facebook profile’s access to an

otherwise publicly available page. The administrator also has the ability to delete any comments

from a publicly available page at his/her discretion.

        67.     If a Facebook profile owner has been blocked from viewing a Page, the owner will

not be able to view the Page from within his/her/its own Facebook account.
              Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 10 of 46




                 3.     Instagram

        68.      Instagram is a social media platform that allows its users to upload photographs or

videos, often taken on users’ mobile phones or devices, for other users to view.

        69.      In order to access Instagram, an individual or entity must first sign up for an

Instagram account. Like Twitter, an Instagram user must first select a “handle,” which also begins

with an “@” character, normally followed by a series of letters and/or numbers selected by the

user.

        70.      A user can post a photograph or video to his, her, or its Instagram profile, and may

also append a comment to the photograph or video. Once uploaded, the photograph or video, and

any associated comments posted by the user, become viewable within the Instagram user’s profile.

        71.      Other Instagram users can then interact with the user who posted the photograph or

video by adding his, her, or its own comments to the post.

        72.      All photographs and videos posted by an Instagram user are aggregated within the

user’s Instagram profile. Like Twitter and Facebook, the default setting within Instagram is that

each user’s profile is publicly viewable. Thus, any photographs or videos posted by the user, as

well as any comments the user uploads and any comments other users append to the user’s posts,

are viewable by any other Instagram user.

        73.      An Instagram user may decide to limit who is able to see and interact with their

tweets by making his, her, or its profile “private.” This prevents other users from viewing the

user’s photographs, videos, and comments. Another Instagram user can request to “follow” a

private Instagram user, but will only be permitted to see the private user’s Instagram content if the

private user approves the request and permits the other user to do so.

        74.      An Instagram user also has the ability to “block” another user from having any
              Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 11 of 46




access to the user’s profile. A user who is blocked is prevented from seeing any photographs,

videos, comments, or other content posted to the other user’s account. The blocked user is also

prevented from even seeing the user’s Instagram profile on the platform, and cannot use the

platform to otherwise search for the user’s tweets.

        75.      If an Instagram user has been blocked from access to another user’s profile, the user

will see a message indicating that he/she/it has been blocked from following the other user’s

account and viewing the content associated with it.

        B.       Commissioner Gale’s Use of Social Media

        76.      Plaintiffs repeat the allegations previously set forth in this Complaint and

incorporate them as though fully stated herein.

        77.      In 2015, Gale was elected to the Board of Commissioners of Montgomery County,

Pennsylvania for a four-year term. He was sworn into office on January 4, 2016.

        78.      In January of 2016, Gale and/or Friends established a Twitter account under the

handle @JoeGalePA, which continues to exist today.

        79.      Upon establishment of the account, and at all times until on or about June 7, 2020,

Gale identified himself in his Twitter profile description as “Montgomery County Commissioner,”

referring to his elected title.

        80.      The profile photo on the account shows Gale speaking from behind a podium

bearing the official seal of Montgomery County, and the banner photo shows Gale shaking hands

with certain individuals under the text “Joe Gale, Montgomery County Commissioner:” 1




1
  All screenshots presented within paragraphs 78-96 of the Complaint are true and correct copies of tweets and/or
content posted to the @JoeGalePA Twitter account, which can be found at https://twitter.com/joegalepa?lang=en. This
Web page was last accessed on June 25, 2020.
             Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 12 of 46




       81.      The account states that Gale’s location is “Norristown, PA,” the same municipality

where Gale’s official government office as a Commissioner of Montgomery County is located.




       82.      Upon information and belief, Gale’s home residence is not in Norristown but rather

is in Plymouth Meeting, PA.

       83.      Almost instantly after being sworn into office, Gale and/or Friends began to use the

@JoeGalePA account to communicate with his followers and constituents regarding his official

duties as Commissioner of Montgomery County.

       84.      Defendants continue to use the @JoeGalePA account to communicate with

followers and constituents regarding Gale’s official governmental duties and business, to give

updates on County policies and procedures, and to share Gale’s viewpoints on various political and

governmental issues of the day.

       85.      For example, on January 14, 2016, Gale and/or Friends tweeted a collage of

photographs from Commissioner Gale’s meeting with then-Secretary of Labor Thomas Perez, who

was visiting Montgomery County:
             Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 13 of 46




       86.      Upon information and belief, and based upon his presence in the photographs with

the other two Commissioners of Montgomery County, Gale would not have been invited to meet

Secretary Perez aside from his official capacity as Commissioner.

       87.      Throughout his tenure as Commissioner, Gale and/or Friends continued to use

@JoeGalePA to post content and updates regarding official Montgomery County government

business.

       88.      On March 5, 2020, Gale and/or Friends posted a photo of Gale with two other

individuals and captioned it: “Excited to help build a foreign exchange student partnership between

Germany and Montgomery County Community College.” Upon information and belief, Gale

would not have been invited to participate in this program and event had it not been for his

position as a Montgomery County Commissioner.
             Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 14 of 46




       89.      Additionally, on March 10, 2020 Gale and/or Friends posted about a speaking

engagement with the Montgomery County Association of Township Officials and advocated for “a

strong bond between township and county government.”




       90.      Upon information and belief, Gale would not have been speaking at this event, nor

posting about it, but for his position as a Montgomery County Commissioner.

       91.      And, on April 27, 2020, Gale and/or Friends tweeted an announcement that the

Small Business Administration was again accepting applications for the Paycheck Protection

Program. Included within the tweet was a video of Gale speaking from behind a Montgomery

County Department of Public Safety podium:
            Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 15 of 46




      92.      Gale and/or Friends also used @JoeGalePA to inform individuals who came to his

page about Montgomery County policies and procedures being implemented. On March 8, 13, and

20, 2020, Gale and/or Friends posted updates and information about COVID-19 in Montgomery

County:
             Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 16 of 46




       93.      Defendants also frequently used @JoeGalePA to express Gale’s viewpoints

regarding actions being taken by the other Commissioners of Montgomery County and other

governmental departments and agencies in Montgomery County and elsewhere. As the minority

Commissioner during his four-year term, Gale frequently expressed his opposition to actions taken

by the other two Commissioners on @JoeGalePA.

       94.      On May 20 and 21, 2020, Gale and/or Friends tweeted about Gale’s disagreement

with a different Commissioner of Montgomery County on the issue of social distancing and

wearing masks in the face of the COVID-19 pandemic.
            Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 17 of 46




      95.      Additionally, on April 18, 2020, Gale and/or Friends used @JoeGalePA to express

his dissatisfaction with the COVID-19 emergency orders issued by Pennsylvania Governor

Thomas Wolf:
              Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 18 of 46




        96.      As a public profile, Defendants’ posts at @JoeGalePA were, and continue to be,

available to any user Twitter users. Defendants have not protected this account; anyone who

wishes to follow @JoeGalePA can do so, and any user can locate @JoeGalePA on the Twitter

platform.

        97.      In the midst of his campaign for Commissioner, Gale, who had previously

established a Facebook profile under his own name, and/or Friends created a Facebook Page called

“Vote Joe Gale,” which can be found at https://www.facebook.com/JoeGalePA.

        98.      Ostensibly created in an effort to promote his candidacy for Commissioner, after his

election in 2015, and inauguration to the position in January 2016, Gale and/or Friends

nevertheless immediately began using Vote Joe Gale as his official public page to communicate

with followers and constituents regarding Gale’s official governmental duties and business, giving

updates on County policies and procedures, and sharing Gale’s viewpoints on various political and

governmental issues of the day.

        99.      Gale again identified himself as a “Montgomery County Commissioner” in this

Facebook profile after it was created.

        100.     The banner photograph for the page was, and remains, a photo of an inauguration

ceremony in which Gale was sworn into his official role as Commissioner. The page’s identifying

photograph also depicts Gale making remarks from a podium bearing the seal of Montgomery

County, with several judges of the Court of Common Pleas of Montgomery County pictured

behind him:2




2
  All screenshots presented within paragraphs 97-107 of this Complaint are true and correct copies of posts and/or
content posted to the Vote Joe Gale Facebook page, which can be found at https://www.facebook.com/JoeGalePA. This
Web page was last accessed on June 25, 2020.
          Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 19 of 46




       101.   The Facebook page is designated as belonging to a “Politician.”

       102.   Gale and/or Friends similarly used Vote Joe Gale to communicate official

governmental information to Gale’s constituents and members of the public. Often, these official

pronouncements mirrored those Gale and/or Friends would publish to the @JoeGalePA Twitter

account, including a post on March 8, 2020 regarding the COVID-19 pandemic in Montgomery

County:
          Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 20 of 46




       103.   In addition, on May 4, 2020, Gale and/or Friends uploaded a post regarding the

availability of Personal Protective Equipment (PPE) in Pennsylvania, above a photo of Gale

speaking from behind a Montgomery County Department of Public Safety podium:




       104.   And, on May 13, 2020, Gale and/or Friends posted information about in-person

polling locations for Montgomery County residents, above a video of a news appearance in which

Gale was identified as “Joe Gale, Montgomery County Commissioners:”
          Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 21 of 46




       105.     Like Twitter, Defendants have also frequently used Vote Joe Gale to publicize

Gale’s own viewpoints on political, social, and governmental issues in Montgomery County and

elsewhere. On May 2, 2020, Gale and/or Friends posted commentary from Gale in which he

criticized former Pennsylvania Governor Tom Ridge and advocated for a change in leadership in

Pennsylvania:
           Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 22 of 46




       106.   From its inception in 2015, Vote Joe Gale was set up as a public Facebook page,

accessible to any Facebook user who wished to view it. The posts Gale and/or Friends have made

to Vote Joe Gale were, and continue to be, publicly available for any user to view and comment on

who is not otherwise blocked, banned, or restricted from the page.

       107.   Gale and/or Friends has never limited access to Vote Joe Gale. It has always been a

publicly available page, and users viewing content posted to the page have the ability to react to

his posts and post their own comments regarding the same.



       108.   Before the Pennsylvania primary election in 2019, Gale announced that he would be

seeking re-election for another four-year term on the Board of Commissioners. In March of 2019,

Gale and/or Friends created the Instagram account @votejoegale, and began posting content to the

account documenting his activities and positions.

       109.   As he did with his Twitter and Facebook accounts, Gale identified himself (and
            Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 23 of 46




continues to identify himself) as a Montgomery County Commissioner in his Instagram profile

photograph:3




        110.     Gale and/or Friends quickly began using this account for more than campaign

activities: Gale and/or Friends would soon begin posting photographs, messages, and videos to the

@votejoegale account regarding Gale’s official government business as an elected official.

        111.     Indeed, the @votejoegale Instagram account virtually mirrored the content posted

to his @JoeGalePA Twitter account and his Vote Joe Gale Facebook Page. Gale and/or Friends

regularly posted photographs, videos, and content regarding Gale’s role as a Montgomery County

Commissioner, his activities in that capacity, and his viewpoints on political, social, and economic

issues surrounding the County and the United States.



        112.     On February 25, 2020, Gale and/or Friends posted a photograph and an associated

comment regarding a visit Gale made to A.W. Mercer, a business in Boyertown within

Montgomery County:




3
  All screenshots presented within paragraphs 108-116 of this Complaint are true and correct copies of posts and/or
content posted to the @votejoegale Instagram account, which can be found at https://www.instagram.com/votejoegale/.
This Web page was last accessed on June 25, 2020.
          Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 24 of 46




       113.   Gale and/or Friends similarly used the @votejoegale Instagram page to post regular

content regarding Gale’s viewpoints on political, social, and economic issues. On April 26, 2020,

Gale and/or Friends posted a photograph and associated comment in which Gale criticized

Philadelphia Mayor Jim Kenney:
          Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 25 of 46




       114.   As Defendants began uploading content in the same way that they had on Twitter

and Facebook, many Instagram users began interacting with posts from the @votejoegale

Instagram account, and many users posted comments regarding the posts.

       115.   At no time was the @votejoegale Instagram account made private, nor was access

restricted at any time to certain Instagram users by permission. Rather, the content at all times
              Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 26 of 46




was, and continues to be, made publicly available to any Instagram user to view and comment

upon.

         116.    Gale and/or Friends regularly uploaded content concerning Gale’s role as

Montgomery County Commissioner to each of the above-referenced social media accounts and

provided information to the public at large about his activities. By so doing, Defendants created

public fora for Montgomery County residents and Gale’s constituents to participate in, and content

for participants to interact about.

         C.      Defendants’ Campaign to Restrict Speech on the Official Social Media
                 Accounts

         117.    Plaintiffs repeat the allegations previously set forth in this Complaint and

incorporate them as though fully stated herein.

         118.    At all times from their inception, the aforementioned Twitter, Facebook, and

Instagram profiles remained publicly viewable and free for consumption and comment by any

users.

         119.    However, Gale and/or Friends soon began a targeted campaign to silence

constituents within Montgomery County and social media users as a whole who disagreed with

Gale’s viewpoints. That campaign was, and continues to be, a direct and complete violation of the

First Amendment rights of these users, and of those who wish to see the complete marketplace of

ideas surrounding the content posted to Defendants’ social media accounts.

         120.    Upon information and belief, Gale and/or Friends began to block users from

viewing the tweets at @JoeGalePA no later than the year 2017, just one year after being sworn into

his elected position as a Montgomery County Commissioner. Upon further information and belief,

Gale and/or Friends began blocking individuals from viewing content associated with his

Facebook profile in the same timeframe.

         121.    The vast majority of social media users blocked by Gale and/or Friends were those
            Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 27 of 46




who posted comments or content expressing disagreement, disappointment, or opposition to

viewpoints that Gale expressed. Gale and/or Friends continued to permit interaction on his Twitter

and Facebook profiles with those users that expressed support, agreement, or admiration for his

viewpoints or work as a Commissioner.

       122.    Not only did Gale and/or Friends individually target and block users who disagreed

with them, but they also ensured that many negative comments or content posted to his Twitter or

Facebook accounts were deleted, excised, or disposed of so that others could not see them. Gale

and/or Friends selectively deleted a number of these comments so that users who would otherwise

be able to view all content on his accounts were no longer able to see the comments expressing

disagreement or opposition, and otherwise would not have been aware that such opposing

viewpoints had been expressed.

       123.    Gale and/or Friends continued this campaign of suppression after beginning his

Instagram account in 2019.       They systematically blocked disfavored Instagram users from

accessing the @votejoegale account, and regularly deleted comments from the account that Gale

and/or Friends found unfavorable.

       D.      The June 1, 2020 Statement

       124.    Plaintiffs repeat the allegations previously set forth in this Complaint and

incorporate them as though fully stated herein.

       125.    Gale and/or Friends continued to post regular content regarding Gale’s official

activities as Montgomery County Commissioner from each of the aforementioned social media

accounts throughout his first term as Commissioner, as well as after Gale’s re-election in 2019 and

swearing in for another term in January 2020.

       126.    On June 1, 2020, Gale and/or Friends posted the following statement on his

@JoeGalePA Twitter account, Vote Joe Gale Facebook page, and @votejoegale Instagram
            Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 28 of 46




account:4




        127.     Gale gave the statement the utmost appearance of an official proclamation in his

capacity as a Montgomery County Commissioner.                     He issued the statement on letterhead

purportedly bearing the seal of Montgomery County, and under his official title as Montgomery

County Commissioner. Id. The bottom of the statement also provided his official governmental

address (P.O. Box 311, Norristown, PA 19401-0311), and his official governmental e-mail address

(joe@MontcoPa.org). Id.


4
  A true and correct copy of the statement is separately appended to this Complaint as Exhibit “A.” It is hereinafter
often referred to in this Complaint as the “June 1 Statement.”
            Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 29 of 46




        128.    The June 1 Statement drew immediate condemnation not only from multiple users

across social media, but also from multiple public officials, groups, and other elected officials.

The supervisory boards of a number of governmental municipalities issued statements condemning

Gale’s statement and calling for him to resign. Other groups and individuals, including, but not

limited to, the Police Chiefs Association of Montgomery County, the Lower Merion School Board,

and the mayors of nine separate municipalities within Montgomery County, similarly condemned

the statement and disassociated themselves from his comments.

        129.    The other two members of Montgomery County’s Board of Commissioners voted to

censure Gale at the Board of Commissioners’ regular meeting on June 4, 2020, a meeting that also

drew a number of public comments condemning the June 1 statement.

        130.    The statement also attracted considerable media coverage in the greater

Philadelphia community, and did not go unnoticed by state lawmakers in Harrisburg.                      One

lawmaker, Representative Joseph Webster of Montgomery County, announced plans to introduce a

resolution calling for Gale’s immediate impeachment, and then introduced the same into the

Pennsylvania legislature on June 23, 2020.5

        131.    The June 1 Statement also attracted widespread opposition on social media.

Multiple users posted comments and content expressing their disagreement or disgust with the

statement, and many others called for Gale’s immediate resignation.

        132.    Despite the widespread opposition to the content of his statement, Gale enjoys, and

should enjoy, the right under the First Amendment to the United States Constitution and Article I,

Section 7 of the Pennsylvania Constitution to express his own viewpoints. Plaintiffs herein do

not seek to disturb that right. As described infra, they instead request that Defendants

5
 See Pennsylvania H.R. 920, Session of 2020, a true and correct copy of which is attached as Exhibit “B” and is
accessible at:
https://www.legis.state.pa.us/CFDOCS/Legis/PN/Public/btCheck.cfm?txtType=PDF&sessYr=2019&sessInd=0&billBod
y=H&billTyp=R&billNbr=0920&pn=4004 (last visited June 25, 2020).
             Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 30 of 46




immediately cease infringing upon their identical rights.

        E.      Gale and/or Friends Block the Individual Plaintiffs from Their Social Media
                Accounts

                1.      Plaintiff Deardorff

        133.    Plaintiffs repeat the allegations previously set forth in this Complaint and

incorporate them as though fully stated herein.

        134.    As a member of the public, and as one of Gale’s constituents, Plaintiff Deardorff

had and continues to have a vested interest in and regularly followed Gale’s activities across the

aforementioned social media accounts.

        135.    Following Gale’s publication of his June 1 statement, Plaintiff Deardorff viewed the

statement on the Vote Joe Gale Facebook page, @JoeGalePa Twitter feed, and on the

@votejoegale Instagram profile maintained by Defendants.

        136.    In response to the post, on Tuesday, June 2, Plaintiff Deardorff responded to the

statement by posting a comment to the post of the statement on the @votejoegale Instagram page

that stated “Resign.”

        137.    Later, on June 2, 2020, Gale and/or Friends uploaded another post to Instagram in

which Gale alleged that another Commissioner of Montgomery County had displayed hypocrisy

by not observing social distancing requirements.

        138.    In response to that post, Plaintiff Deardorff posted a comment that called the other

Commissioner a “real leader” and again urged Gale to resign.

        139.    On June 4, 2020, Gale and/or Friends posted a statement by Gale to Twitter which

read:
           Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 31 of 46




       140.    In response to that post, Plaintiff Deardorff posted a reply to the tweet that stated,

“If you were really pro life [sic] and not just pro white fetus, you wouldn’t be such a racist.”

       141.    True and correct copies of the above-cited posts by Deardorff are attached as

Exhibit “C.”

       142.    By June 4, 2020, Plaintiff Deardorff discovered that she had been blocked from all

three of the social media accounts maintained by Defendants.

       143.    Defendants’ blocking of Plaintiff Deardorff from Gale’s official Twitter, Facebook,

Instagram profile prevents Plaintiff Deardorff not only from viewing Gale’s own uploaded content,

but also from viewing the comments and replies of other users and from participating in the feeds

associated with this content.

               2.      Plaintiff Oteri

       144.    Plaintiffs repeat the allegations previously set forth in this Complaint and

incorporate them as though fully stated herein.

       145.    As a member of the public, and as one of Gale’s constituents, Plaintiff Oteri had,

and continues to have, a vested interest in and regularly followed Gale’s activities across the

aforementioned social media accounts. Specifically, he followed the @JoeGalePA Twitter page
           Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 32 of 46




and the @votejoegale Instagram page through his own social media accounts.

       146.    Following Gale’s publication of his June 1 statement, Plaintiff Oteri viewed the

statement on the @votejoegale Instagram profile maintained by Defendants.

       147.    In response to the post, on Tuesday, June 2, Plaintiff Oteri responded to the

statement by posting a comment to the post of the statement on the @votejoegale Instagram page

that stated “Yet you choose to silence constituents by blocking them on social media or censoring

their comments on your posts? #peoplebeforepolitics.” A true and correct copy of the comment

sent by Plaintiff Oteri is attached as Exhibit “D.”

       148.    By June 4, 2020, Plaintiff Oteri discovered that he had been blocked from Gale’s

official Instagram profile maintained by Defendants.

       149.    Defendants’ blocking of Plaintiff Oteri from Gale’s official Instagram profile

prevents Plaintiff Oteri not only from viewing Gale’s own uploaded content, but also from viewing

the comments and replies of other users and from participating in the feeds associated with this

content.

               3.      Plaintiff SAVVY

       150.    Plaintiffs repeat the allegations previously set forth in this Complaint and

incorporate them as though fully stated herein.

       151.    Plaintiff SAVVY is a wide-ranging periodical and publication that reports on events

and activities within Montgomery County that counts hundreds of Montgomery County residents

among its readership. As such, Plaintiff SAVVY has and continues to have a vested interest in and

regularly followed Gale’s activities across his social media accounts.

       152.    At all times relevant to the allegations in this Complaint, Caroline & Co Media LLC

d/b/a SAVVY Main Line has been owned and operated by Caroline O’Halloran, who also controls

Plaintiff’s SAVVY’s social media accounts.
           Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 33 of 46




       153.    Following Gale’s first election to the Board of Commissioners in 2015, O’Halloran

interviewed Gale for the possibility of an article for Plaintiff SAVVY regarding his election and

official duties. Although Gale inquired of O’Halloran several times as to when he could expect to

read the published article, O’Halloran chose not to publish it in SAVVY.

       154.    Even after writing a separate article in May 2020 that reported on Gale’s opposition

to testing for COVID-19 exposure, Plaintiff SAVVY remained able to view Gale’s official social

media accounts without restriction.

       155.    Following the publication of Gale’s June 1 statement on his official @JoeGalePA

Twitter feed, on June 2, 2020, Plaintiff SAVVY, through its own Twitter account, responded to the

tweet by stating, “Please do your homework about the Black Lives Matter movement before

drafting such statements. You are woefully misinformed.”         A true and correct copy of the

comment sent by Plaintiff SAVVY is attached as Exhibit “E.”

       156.    After posting the response, Plaintiff SAVVY again attempted to view the

@JoeGalePA Twitter account. It was only after returning to the page that Plaintiff SAVVY saw

that Defendants had blocked it from access the account.

       157.    Defendants’ blocking of Plaintiff SAVVY from Gale’s official Facebook and

Twitter accounts prevents Plaintiff SAVVY not only from viewing Gale’s own uploaded content,

but also from viewing the comments and replies of other users and from participating in the feeds

associated with this content.

               4.      Monica D’Antonio

       158.    Plaintiffs repeat the allegations previously set forth in this Complaint and

incorporate them as though fully stated herein.

       159.    As a member of the public, and as one of Gale’s constituents, Plaintiff D’Antonio

had and continues to have a vested interest in and regularly followed Gale’s activities across his
           Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 34 of 46




social media accounts.       Plaintiff D’Antonio’s interest in Gale’s official activities and

pronouncements from his social media accounts is even further enhanced by her status as an

elected official in Norristown Borough.

       160.    On May 19, 2020, Gale and/or Friends posted a photo to the @JoeGalePA account

depicting a meeting of the Board of Commissioners along with a comment from Gale in which he

criticized another Commissioner as being “two faced” and “only practicing social distancing and

mask wearing when on camera for press conferences.” The photo was undated.




       161.    Through her own Twitter account, Plaintiff D’Antonio commented on this post

saying, “Because it’s coming from you, I’d like to see a date on that pic.”
           Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 35 of 46




       162.    Plaintiff D’Antonio also viewed the June 1 Statement on Gale’s official Facebook

and Instagram pages.

       163.    After viewing the June 1 Statement, Plaintiff D’Antonio posted a comment to the

Facebook post publishing the statement expressing her disagreement with the same. Plaintiff

D’Antonio posted a similar comment under the Instagram post where Defendants had published

the June 1 Statement.

       164.    Following her posts to Defendants’ Facebook and Instagram accounts, Plaintiff

D’Antonio attempted to view those accounts to see further discourse related to them. It was only

after returning to the Facebook and Instagram accounts that Plaintiff D’Antonio realized that

Defendants had blocked her from access to the accounts.

       165.    Defendants’ blocking of Plaintiff D’Antonio from Gale’s official Facebook and

Instagram accounts prevents Plaintiff D’Antonio not only from viewing Gale’s own uploaded

content, but also from viewing the comments and replies of other users and from participating in

the feeds associated with this content.

               5.       Elaine Hannock

       166.    Plaintiffs repeat the allegations previously set forth in this Complaint and

incorporate them as though fully stated herein.

       167.    As a member of the public, and as one of Gale’s constituents, Plaintiff Hannock had

and continues to have a vested interest in and regularly followed Gale’s activities across his

Twitter and Facebook accounts.

       168.    Following the publication of Gale’s June 1 Statement, Plaintiff Hannock posted a

comment on June 3, 2020 directly under his publication on Facebook in which she expressed her

opposition to the Statement. That comment is no longer viewable, as, upon information and belief,
              Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 36 of 46




Defendants selectively deleted it.

        169.     Also on June 3, 2020, Plaintiff Hannock replied to Defendants’ publication of the

June 1 Statement on Twitter with the identical language that she used to comment on Facebook.

This reply also is no longer viewable, as, upon information and belief, Defendants selectively

deleted it.

        170.     After posting her response to the tweet publishing the June 1 statement, Plaintiff

Hannock again attempted to view the Vote Joe Gale Facebook page and @JoeGalePA Twitter

account. It was only after returning to the page that Plaintiff O’Halloran saw that Defendants had

blocked her from the account.

        171.     Defendants’ blocking of Plaintiff Hannock from Gale’s official Facebook and

Twitter accounts prevents Plaintiff Hannock not only from viewing Gale’s own uploaded content,

but also from viewing the comments and replies of other users and from participating in the feeds

associated with this content.

                 6.     Karen Hayman

        172.     Plaintiffs repeat the allegations previously set forth in this Complaint and

incorporate them as though fully stated herein.

        173.     As a member of the public, and as one of Gale’s constituents, Plaintiff Hayman had

and continues to have a vested interest in and regularly followed Gale’s activities across his social

media accounts.

        174.     On or after June 1, 2020, Plaintiff Hayman viewed the publication of Gale’s June 1

Statement on the @JoeGalePA Twitter account.

        175.     On June 5, 2020, Plaintiff Hayman posted a reply to the tweet used by Defendants

to publicize the June 1 Statement by expressing her disapproval of the Statement and her

simultaneous approval of the actions of Gale’s fellow Commissioners to censure him for making
           Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 37 of 46




the June 1 Statement.

       176.    After posting her response to Gale’s tweet publishing the June 1 statement, Plaintiff

Hayman again attempted to view the @JoeGalePA Twitter account. It was only after returning to

the page that Plaintiff Hayman saw that Defendants had blocked her from the account.

       177.    Defendants’ blocking of Plaintiff Hayman from Gale’s official Facebook and

Twitter accounts prevents Plaintiff Hayman not only from viewing Gale’s own uploaded content,

but also from viewing the comments and replies of other users and from participating in the feeds

associated with this content.

               7.       Zak Hutchinson

       178.    Plaintiffs repeat the allegations previously set forth in this Complaint and

incorporate them as though fully stated herein.

       179.    As a member of the public, and as one of Gale’s constituents, Plaintiff Hutchinson

had and continues to have a vested interest in and regularly followed Gale’s activities across his

social media accounts.

       180.    Plaintiff Hutchinson had “followed” Gale’s Twitter and Instagram accounts through

his own profiles, and regularly checked the Vote Joe Gale Facebook page for updated content

posted by Defendants, on or before June 1, 2020.

       181.    One or shortly after June 1, 2020, Plaintiff Hutchinson viewed the June 1 Statement

on the @JoeGalePA Twitter account.

       182.    On June 3, 2020, Plaintiff Hutchinson posted a reply to the tweet publishing the

June 1 Statement, in which he expressed his staunch opposition to the Statement and the message

that it espoused.

       183.    After posting his response to the tweet publishing the June 1 statement, Plaintiff

Hutchinson again attempted to view the @JoeGalePA Twitter account. It was only after returning
           Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 38 of 46




to the page that Plaintiff Hutchinson saw that Defendants had blocked him from the account.

       184.    Plaintiff Hutchinson then attempted to view the @votejoegale Instagram account,

only to learn at that time that Defendants had also blocked him from that account.

       185.    Defendants’ blocking of Plaintiff Hutchinson from Gale’s official Facebook and

Twitter accounts prevents Plaintiff Hutchinson not only from viewing Gale’s own uploaded

content, but also from viewing the comments and replies of other users and from participating in

the feeds associated with this content.

               8.      Elizabeth Brooks

       186.    Plaintiffs repeat the allegations previously set forth in this Complaint and

incorporate them as though fully stated herein.

       187.    As a member of the public, and as one of Gale’s constituents, Plaintiff Brooks had

and continues to have a vested interest in and regularly followed Gale’s activities across his social

media accounts.

       188.    Plaintiff Brooks viewed Gale’s June 1 Statement and immediately desired to see the

full complement of discourse and viewpoints among members of the public that flowed from it.

       189.    Unlike the other Plaintiffs, Plaintiff Brooks has not, as of the filing of this

Complaint, been blocked from viewing the aforementioned Twitter, Facebook, or Instagram

accounts. Plaintiff Brooks can view Gale’s content uploaded to these platforms and can participate

fully in discussion regarding the same.

       190.    However, Plaintiff Brooks was, has been, and/or continues to be prevented from

hearing speech of others opposing Gale’s viewpoints, and any dialogue stemming from that

speech, because Defendants have selectively deleted or removed comments or content posted by

other users that they deem objectionable.

       191.    As such, Plaintiff Brooks’ First Amendment rights have been infringed by Gale
            Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 39 of 46




and/or Friends’ distorting of the expressive forum in which Plaintiff Brooks as well as any other

social media users that have not been blocked may participate in.

       F.      Defendants’ Continued Suppression

       192.    Plaintiffs repeat the allegations previously set forth in this Complaint and

incorporate them as though fully stated herein.

       193.    Defendants have shown no signs of relaxing their continued campaign of infringing

upon the First Amendment rights of any social media users who disagree with Gale’s viewpoints.

Indeed, upon information and belief, they continues to restrict dozens, if not more, of social media

users opposing his viewpoints from participation in the public fora that they created. Similarly,

Gale and/or Friends continue to distort and control the discourse emanating from Gale’s public

pronouncements as a Montgomery County Commissioner.

       194.    Indeed, Gale has dedicated himself to ensuring that this widespread infringement

will continue. In a post shared publicly across all three of his social media profiles on June 7,

2020, Gale stated emphatically that “[a]gitators, anarchists and agent provocateurs will not be

allowed to spew their lies and hate on my personal and campaign social-media platforms:”



       195.    Defendants thus have re-dedicated themselves to violating the free speech rights of

those who oppose them. Gale’s public statements confirm that those who might oppose him, or

those who he singularly views as objectionable, will be entirely excluded from the public platforms

that he and/or Friends created. Gale has left little question that he will continue his campaign of

several years to suppress speech that he finds unfavorable.

       196.    Moreover, Gale and/or Friends continue to post Gale’s viewpoints and activities as

a Montgomery County Commissioner across all of his social media accounts, reaffirming his use

of them under the color of his elected position.
           Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 40 of 46




       197.    In a further attempt to curtail speech that he finds unfavorable, after publication of

the June 1 Statement, Defendants sought to re-classify Gale’s publicly available and official social

media pages as his “private” social media accounts.

       198.    At no point, however, has Gale ceased referring to himself as a Commissioner of

Montgomery County, and at no time have Defendants ceased uploading content that pertains

exclusively to his activities in his official capacity as a commissioner.

       199.    Indeed, as recently as June 22, 2020, Gale and/or Friends posted to the Vote Joe

Gale Facebook account a statement regarding Gale’s recent inclusion in an article written in

Newsweek Magazine, and quoted from the article that described Gale in his official title and set

forth the viewpoints he expressed in the June 1 Statement:




       200.    The attempted re-classification of the aforementioned social media platforms into

“private” accounts is a thinly veiled attempt to legitimize Gale and/or Friends’ own

unconstitutional actions. Defendants should not be able to escape the public fora that they created

for free public speech and consumption merely by re-naming them.

                                       CAUSES OF ACTION

                          COUNT I – PLAINTIFFS v. DEFENDANTS
           Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 41 of 46




   Violation of the First Amendment of United States Constitution under 42 U.S.C. § 1983
                                    (Injunctive Relief)

       201.    Plaintiffs repeat the allegations previously set forth in this Complaint and

incorporate them as though fully stated herein.

       202.    The right of Plaintiffs to the free exercise of speech and/or to freedom of expression

is protected under the First Amendment to the United States Constitution, which is applied to

Plaintiffs under the Fourteenth Amendment to the United States Constitution.

       203.    The establishment and/or maintenance of the Twitter account @JoeGalePA, the

Facebook page “Vote Joe Gale,” and/or the Instagram account @votejoegale constituted public

fora under the United States Constitution.

       204.    In blocking Plaintiffs Deardorff, Oteri, SAVVY, D’Antonio, Hannock, Hayman,

and Hutchinson from access to the Twitter account @JoeGalePA, the Facebook page “Vote Joe

Gale,” and the Instagram account @votejoegale, and in restricting the access of Plaintiff Brooks to

a complete picture of the fora by deleting and/or removing content and comments that Defendants

view as inappropriate and/or objectionable, and at all times relevant to the facts and allegations set

forth in this Complaint, Defendants act and continue to act under color of state law.

       205.    Defendants’ actions to block Plaintiffs Deardorff, Oteri, SAVVY, D’Antonio,

Hannock, Hayman, and Hutchinson from access to the Twitter account @JoeGalePA, the

Facebook page “Vote Joe Gale,” and the Instagram account @votejoegale, and to restrict the

access of Plaintiff Brooks to the marketplace of ideas in the fora by deleting and/or removing

content and comments that Defendants view as inappropriate violates the First Amendment Rights

of Plaintiffs because those actions:

           a. impose a viewpoint-based restriction on the Plaintiffs’ participation in one or more

               public fora;

           b. impose a viewpoint-based restriction on the Plaintiffs’ access to statements made by
           Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 42 of 46




                Gale in his official capacity as a Commissioner of Montgomery County;

            c. impose a viewpoint-based restriction on the Plaintiffs’ ability to petition the

                government for redress of grievances;

            d. impose a viewpoint-based restriction on Plaintiff Brooks’ right to hear; and

            e. were neither content-neutral, nor narrowly tailored to serve important governmental

                interests, and failed to permit ample alternative channels for communication of

                Plaintiffs’ messages.

        206.    Plaintiffs are likely to succeed on the merits of their claims, such that injunctive

relief in their favor is warranted.

        207.    Plaintiffs will suffer irreparable and immediate harm if injunctive relief is not

granted, and have no clear and present remedy for Defendants’ violation of their Constitutional

rights, which will continue unfettered until enjoined by an appropriate Order of this Court.

        208.    Defendants will not suffer irreparable harm if the injunctive relief requested is

granted.

        209.    The public interest strongly favors injunctive relief in this case.

                         COUNT II – PLAINTIFFS v. DEFENDANTS
                Violation of Article I, Section 7 of the Pennsylvania Constitution

        210.    Plaintiffs repeat the allegations previously set forth in this Complaint and

incorporate them as though fully stated herein.

        211.    The right of Plaintiffs to the free exercise of speech and/or to freedom of expression

is protected under Article I, Section 7 of the Pennsylvania Constitution.

        212.    The establishment and/or maintenance of the Twitter account @JoeGalePA, the

Facebook page “Vote Joe Gale,” and/or the Instagram account @votejoegale constituted public

fora under the Pennsylvania Constitution.
           Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 43 of 46




        213.    In blocking Plaintiffs Deardorff, Oteri, SAVVY, D’Antonio, Hannock, Hayman,

and Hutchinson from access to the Twitter account @JoeGalePA, the Facebook page “Vote Joe

Gale,” and the Instagram account @votejoegale, and to restrict the access of Plaintiff Brooks to a

complete picture of the fora by deleting and/or removing content and comments that Defendants

view as inappropriate and/or objectionable, and at all times relevant to the facts and allegations set

forth in this Complaint, Defendants act and continue to act under color of state law.

        214.    Defendants’ actions to block Plaintiffs Deardorff, Oteri, SAVVY, D’Antonio,

Hannock, Hayman, and Hutchinson from access to the Twitter account @JoeGalePA, the

Facebook page “Vote Joe Gale,” and the Instagram account @votejoegale, and in restricting the

access of Plaintiff Brooks to a complete picture of the fora by deleting and/or removing content

and comments that Defendants view as inappropriate or objectionable violates the rights enjoyed

by Plaintiffs under the Pennsylvania Constitution because their actions:

            a. impose a viewpoint-based restriction on the Plaintiffs’ participation in one or more

                public fora;

            b. impose a viewpoint-based restriction on the Plaintiffs’ access to statements made by

                Gale in his official capacity as a Commissioner of Montgomery County;

            c. impose a viewpoint-based restriction on the Plaintiffs’ ability to petition the

                government for redress of grievances;

            d. impose a viewpoint-based restriction on Plaintiff Brooks’ right to hear; and

            e. were neither content-neutral, nor narrowly tailored to serve important governmental

                interests, and failed to permit ample alternative channels for communication of

                Plaintiffs’ messages.

        215.    Plaintiffs are likely to succeed on the merits of their claims, such that injunctive

relief in their favor is warranted.
             Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 44 of 46




       216.      Plaintiffs will suffer irreparable and immediate harm if injunctive relief is not

granted, and have no clear and present remedy for Defendants’ violation of their rights under the

Pennsylvania Constitution, which will continue unfettered until enjoined by an appropriate Order

of this Court.

       217.      Defendants will not suffer irreparable harm if the injunctive relief requested is

granted.

       218.      The public interest strongly favors injunctive relief.

                        COUNT III – PLAINTIFFS v. DEFENDANTS
   Violation of the First Amendment of United States Constitution under 42 U.S.C. § 1983
                  and/or Article 1 Section 7 of the Pennsylvania Constitution
                                      (Declaratory Relief)

       219.      Plaintiffs repeat the allegations previously set forth in this Complaint and

incorporate them as though fully stated herein.

       220.      An actual, immediate, justiciable, and present controversy exists between Plaintiffs

on the one hand, and on Defendants on the other, concerning Plaintiffs’ rights to participate in

public debate by posting, responding, accessing, and commenting upon Gale’s activities and posts

on his official social media accounts.

       221.      The controversy is ripe for determination and/or judicial decision, and declaratory

relief is both necessary and appropriate so that the parties may know the legal obligations that

govern their conduct.

       WHEREFORE, Plaintiffs respectfully pray for judgment in their favor and against

Defendants, and that the Court:

       (a)       Grant injunctive relief to Plaintiffs requiring Defendants to unblock Plaintiffs

Deardorff, Oteri, SAVVY, D’Antonio, Hannock, Hayman, and Hutchinson from, and/or restore

access to, each of Defendant’s social media accounts;

       (b)       Grant injunctive relief to Plaintiffs requiring Defendants to immediately cease
             Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 45 of 46




deleting, excising, or disposing of comments or content uploaded to the Twitter account

@JoeGalePA, the Facebook page “Vote Joe Gale,” and the Instagram account @votejoegale;

       (c)      Enter an order declaring that Defendants’ actions to block Plaintiffs from access to

the Twitter account @JoeGalePA, the Facebook page “Vote Joe Gale,” and the Instagram account

@votejoegale, and in restricting the access of Plaintiffs to a complete picture of the fora by

deleting and/or removing content and comments that Gale singularly views as inappropriate

violates the First Amendment to the United States Constitution and/or Article I, § 7 of the

Pennsylvania Constitution;

       (d)      Award Plaintiffs their costs and reasonable attorneys’ fees under 42 U.S.C. § 1988;

       (e)      Award Plaintiffs nominal, compensatory, and punitive damages in an amount

exceeding the jurisdictional limits of this Court; and

       (f)      Award Plaintiffs such other relief as it may deem necessary and proper.


WALSH PANCIO, LLC                                        PHILIP PRESS LAW OFFICE


BY: ____________________________                         BY: __/s/ Philip Press_____ _________
      Joseph P. Walsh, Esquire                                 Philip Press, Esquire
      Michael J. Lyon, Esquire                                 I.D. No. 306374
      I.D. No. 64352/306519                                    30 West Airy Street
      2028 North Broad Street                                  Norristown, PA 19401
      Lansdale, PA 19446-1004


MUDRICK & ZUCKER, P.C.


BY: ____________________________
      Adam Zucker, Esquire
      Samantha Harris, Esquire
      I.D. No.
      325 Sentry Parkway
      Building 5 West, Suite 320
      Blue Bell, PA 19422
Case 2:20-cv-03172-TJS Document 1 Filed 06/29/20 Page 46 of 46
